Case 19-26738-JKS           Doc 14   Filed 11/20/19 Entered 11/20/19 11:53:22           Desc Main
                                     Document     Page 1 of 2
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY


  Caption in Compliance with D.N.J. LBR 9004-1( b)                    Order Filed on November 20,
                                                                     2019 by Clerk U.S. Bankruptcy
  Kevin G. McDonald                                                   Court District of New Jersey
  KML LAW GROUP, P.C.
  216 Haddon Avenue, Ste. 406
  Westmont, NJ 08108
  VW credit, Inc.
                                                      Case No:     19-26738 JKS

 In Re:                                               Chapter: 7
          Shayne C. Phillips,
          Kelly T. Phillips
                                                      Hearing Date: November 19, 2019 at 10:00
                                                      A.M.
                                                      Judge: John K. Sherwood




  Recommended Local Form                         Followed           Modified



                                ORDER VACATING STAY
The relief set forth on the following page is hereby ordered ORDERED.




 DATED: November 20,
 2019




[Type text]
Case 19-26738-JKS         Doc 14Filed 11/20/19 Entered 11/20/19 11:53:22                  Desc Main
                                Document         Page 2 of 2
       Upon the motion of VW credit, Inc., under
Bankruptcy Code section 362(a) for relief from the automatic stay as to certain property as
hereinafter set forth, and for cause shown, it is


       ORDERED that the automatic stay is vacated to permit the movant, to institute or resume
and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
pursue the movant’s rights in the following:

               Real Property More Fully Described as:


       Personal Property More Fully Describes as: 2016 Audi A6, VIN:
WAUFGAFC3GN191419,


       It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
Bankruptcy Code.




       The movant shall serve this order on the debtor, any trustee and any other party who
entered an appearance on the motion.


                                                                                     rev. 7/12/16




                                                    2
